DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Response to Arguments
Applicant has amended claim 1 to include the limitations previously found in claim 4. Applicant has cancelled claim 4 and added claim 11.
Applicant’s amendment appears enough to overcome the previous rejections under 35 U.S.C. 112 2nd paragraph. Accordingly, that rejection is withdrawn.
The amendment to claim 1 introduces several informalities. Please see the claim objections below. 

Claims 9 and 10 were previously cancelled.
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. On page 9, applicant contends Yb:YCOB “is different from Yb-doped ReCa4O(Bo3)3”. To support this argument, applicant points to [0003] of the specification and discusses disclosed aspects of the invention with regard to heat production and the slab shape. As noted previously, “slab-shaped” is broader than applicant argues. Applicant’s argument is better taken with the amendment to claim 1, however, the Office did not rely on Fang to teach the specific shape. Accordingly, applicant’s argument is not persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 9-10, applicant also discusses “high-power yellow laser output”. It is further noted that the features upon which applicant relies (i.e., “high-power yellow laser output”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claims are completely silent regarding power. Applicant does claim “starting laser oscillation in a band range of 1120 nm – 1200 nm”. Frequency doubling this range results in a wavelength in the range of 560 nm – 600 nm that ranges from green to orange in the color spectrum. However, this range is not limited to “yellow” as applicant argues. 
On page 10, applicant discusses “the…crystal two large faces…are cooled by a heat sink” and “said self-frequency-doubling crystal is located at the focus of the focusing system, wherein the light transmission face of the self-frequency-doubling crystal is rectangular”. The Office did not rely on Fang to teach these limitations. Accordingly, applicant’s argument is not persuasive as one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bridging pages 10-11, applicant addresses the Meissner reference. On page 10, applicant contends “The Examiner relies on Meissner to disclose optical coatings formed of dielectric materials and pimping [sic] a slab lease [sic] with a rectangular pump spot, Applicant respectfully disagrees.” Applicant continues by describing Fig. 11 of Meissner. Applicant then states “Any combination of side and/or end pump configurations by one or more sources may be selected so waveguide structures provided in accordance with the invention may be pumped from multiple or different directions.” However, this is not an argument. Accordingly, it is unclear how applicant disagrees with the rejection. 
Finally, applicant contends that “Wang also fails to disclose any heat sink arranged near to any crystal” (pg. 11). This is not persuasive. Wang clearly discloses upper and lower heat sinks as described in the Abstract and shown as elements 9 and 10 in Figs. 2 and 3. 
Accordingly, the rejections are maintained.
  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/11/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the heat sink is a material with higher thermal conductivity which is processed into a specific shape and wrapped on a crystal” of claim 11 must be 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 8 recites “calcum” instead of “calcium”.  
Claim 1 line 16 recites “pimp” instead of “pump”
Claim 1 lines 20-21 recites “the said self-frequency-doubling crystal” instead of “the self-frequency-doubling crystal” or “said self-frequency-doubling crystal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “the heat sink is…a crystal”. The specification as originally filed only supports “A material with higher thermal conductivity (such as copper, silver, etc.) is processed into a specific shape and wrapped on the crystal” where “the crystal” refers to “the self-frequency-doubling crystal” of the claim. 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Accordingly, the claim is not enabled, because applicant is claiming a device that does not appear to work using the known laws of physics, a person of ordinary skill in the art would not understand how to have a “cooling liquid of a constant temperature”, and applicant provides no examples of how to achieve a “cooling liquid of a constant temperature”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 19 recites “the self-frequency-doubling”, line 20 recites “the slab-shaped crystal”, and lines 24 and 26 recite “the crystal”. This language is indefinite, because it lacks antecedent basis. Accordingly, it is unclear what feature applicant is referring too. The Office will interpret instead of the 
Claims 2-8 and 11 are indefinite at least based on their dependence from claim 1.
Claim 11 recites “a crystal” and “the crystal”. It is unclear if applicant is referring to “the self-frequency-doubling crystal” or some other crystal. For the purpose of this Office Action, the Office will interpret the claim as “the self-frequency-doubling crystal”.
Claim 11 further recites “cooling liquid of a constant temperature”. It is unclear how a liquid may cool something while also maintaining “a constant temperature”. For the purpose of this Office Action, the Office will interpret “cooling liquid of a constant temperature” to be a “cooling liquid” as is understood in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Self-Frequency-Doubled Vibronic Yellow Yb:YCOB Laser at the Wavelength of 570 nm”), hereafter Fang, in view of Meissner et al. (US6160824), hereafter Meissner, in further view of Wang et al. (CN201623359), hereafter Wang.
Regarding claim 1, Fang discloses an all-solid-state high-power slab laser based on phonon band-edge emission (Fig. 2; Abstract; Title; “vibronic” lasers are lasers that have strong interactions between electronic states and phonons, which is what applicant defines “phonon band-edge emission” to be in the specification), which is comprised of a pumping source (Fig. 2 “Laser Diode”), a focusing system (Fig. 2 “Focus System”), a resonant cavity (pg. 1003 col. 2 paragraph beginning with “Based on the spectra” describes the HR coatings forming the resonator) and a self-frequency- doubling crystal in the resonant cavity (Fig. 2 “Yb:YCOB”); in which the said pumping source, focusing system and resonant cavity are successively arranged along the optical path (Fig. 2), and the said resonant cavity is located at the output end of the said focusing system (Fig. 2 “Focus System” and “Yb:YCOB”); in which the said self-frequency-doubling crystal is a Yb-doped RECOB crystal where Yb is ytterbium, Re is another rare earth element, and COB is calcium oxyborate (Fig. 2 “Yb:YCOB”); the resonant cavity is comprised of an input cavity mirror and an output cavity mirror, in which the said input cavity mirror and the output cavity In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Meissner further discloses the focusing system is one of the following forms: (a) a single plano-convex cylindrical lens or the assembly of multiple plano-convex cylindrical lenses, (b) a single plano-convex lens or the assembly of multiple plano-convex lenses, (c) a single biconvex lens or the assembly of multiple biconvex lenses, (d) the assembly of a plano-convex lens, a plano-convex cylindrical lens and a plano- concave cylindrical mirror, (e) the assembly of a biconvex lens, a plano-
Regarding claim 3, Meissner, as noted above, discloses the said focusing system focuses the pump light emitted by the pumping source into a rectangular spot (Fig. 11 dotted lines emitted by 118 through 114 into 115). Fang in view of Meissner does not explicitly disclose the focal length of the focusing system is 1 cm-30 cm. However, the Office takes Official Notice that adjusting the focal length of the optical system is well known in the art in order to control the size of the overall device while controlling desired properties such as the pump volume1. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Fang in view of Meissner in further view of Wang with the focal length of the focusing system is 1 cm-30 cm, since it is known in the art to optimize the focal length of the optical system to control the overall length of the device and desired properties such as pump volume In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Fang further discloses the self-frequency-doubling crystal is cut along an optimum phase matching direction, i.e. the direction of the effective nonlinear coefficient of the non-principal plane (pg. 1003 col. 1 para. 1).
Regarding claim 6, Fang further discloses the said input cavity mirror is formed by coating the light incidence face of the said self-frequency-doubling crystal with dielectric film A; the said dielectric film A has a dielectric film with high transmittance to the pump light at 880 nm-980 nm and a dielectric film with high transmittance at 1020-1080 nm, or the said dielectric film A at least has a dielectric film with high transmittance at 970 nm-1100 nm (pg. 1003 col. 2 paragraph beginning with “Based on the spectra” discloses a HT coating from 970-1100 nm). Fang in view of Meissner do not explicitly disclose the dielectric film has a high transmittance all the way to 880nm. However, the Office takes Official Notice that optimizing the bandwidth of an anti-reflection coating is well known in the art. The advantage is to allow transmission of light, such as pump light, at the desired wavelength and also to prevent lasing at undesired bands2. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fang in view of Meissner with at least has a dielectric film with high transmittance at 880 nm-1100 nm, since it is known in the art to optimize the bandwidth of high transmittance coatings to allow efficient coupling of the pump light and prevent lasing at undesired wavelengths and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Fang further discloses the said output cavity mirror is formed by coating the light emission face of the said self-frequency-doubling crystal with dielectric film B; according to a preferred embodiment, the said dielectric film B has a dielectric film with high reflectivity to the pump light at 976 nm and a dielectric film with high transmittance at 1010-1100 nm or the said dielectric film B at least has a dielectric film with high reflectivity at 976 nm and with transmittance at 1010-1100 nm (pg. 1003 col. 2 paragraph beginning with “Based on the spectra” discloses a HT coating from 1010-1100 nm and an HR coating of 976 nm). Fang in view of Meissner do not explicitly disclose HR 880 nm-980nm and HT at 1020-1080 nm or HT at 980-1100 nm. However, the Office takes Official Notice that optimizing the bandwidth of optical coatings is well known in the art. The advantage is to allow transmission of light, such as pump light, at the desired wavelength and also to prevent/allow lasing at undesired/desired bands3. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fang in view of Meissner with at least has a dielectric film disclose HR 880 nm-980nm and HT at 1020-1080 nm or HT at 980-1100 nm, since it is known in the art to optimize the bandwidth of optical  coatings to allow efficient coupling of the pump light and prevent/allow lasing at undesired/desired wavelengths and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Fang further discloses the said input cavity mirror is also coated with a dielectric film with high reflectivity at bands of 1120 nm-1160 nm and 560 nm-580 nm, and the output cavity mirror is coated with a dielectric film with high reflectivity at 1120 nm- 1160 nm and high transmittance at 560 nm-580 nm (pg. 1003 col. 2 paragraph beginning with “Based on the spectra”). Fang in view of Meissner do not explicitly disclose the specific ranges of the input mirror highly 4. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fang in view of Meissner with at least has a dielectric film the specific ranges of the input mirror highly transmissive at 1100 nm-1200 nm and highly reflective at 560 nm-600 nm and the output mirror highly reflective at 1100 nm- 1200 nm and highly transmissive at 560 nm-600 nm, since it is known in the art to optimize the bandwidth of optical  coatings to allow efficient coupling of the pump light and prevent/allow lasing at undesired/desired wavelengths and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Fang further discloses the heat sink is a material with higher thermal conductivity which is processed into a specific shape and wrapped on a crystal (pg. 1003 col. 2 para. beginning “The dimensions of the crystal”), and holes are processed and cooling liquid of a constant temperature is connected internally for the purpose of heat dissipation of the crystal (pg. 1003 col. 2 para. beginning “The dimensions of the crystal”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
03/10/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.
        2 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.
        3 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.
        4 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.